Per Curiam.
The inferences to be drawn from the evidence were for the triers of the fact. They have apparently taken the view that the defendant was a dealer in this drug, living near the premises where his mother was janitor of the building, and consequently having a free run of the place and kept his stock in the unused locker in the basement. The officers sworn to uphold the law, in their efforts to prevent commercialized crime, are entitled to have these inferences drawn from the facts, as much as is the defendant with a previous criminal record to any contrary inferences. The members of the trial court, whose duty it was to pass upon the weight of the evidence, with the advantage of seeing and hearing the witnesses, have decided that the inferences of defendant’s guilt are stronger than any that can be drawn in his favor, and establish his guilt beyond a reasonable doubt. We see no reason for disturbing their conclusion.
In our opinion, the judgment should be affirmed.
Present — Finch, P. J., Merrell,•♦O’Malley, Sherman and Townley, JJ.; O’Malley and Sherman, JJ., dissent and vote to reverse and dismiss the information.